t c memo united_states tax_court kayln m carpenter et al petitioners v commissioner of internal revenue respondent docket nos filed date larry d harvey for petitioners sara jo barkley and luke d ortner for respondent memorandum opinion haines judge these cases are before the court on respondent’s motion for partial summary_judgment the cases are consolidated for purposes of trial briefing and opinion 1cases of the following petitioners are consolidated herewith scott a van wyhe docket no and john c and sharon l mcsween docket no kayln m carpenter scott a van wyhe and john c and sharon l mcsween the mcsweens separately petitioned the court for redetermination of the following deficiencies in federal_income_tax and additions to tax and penalties kayln m carpenter docket no deficiency dollar_figure addition_to_tax and penalty sec_6662 sec_6651 dollar_figure dollar_figure scott a van wyhe docket no deficiency dollar_figure addition_to_tax and penalty sec_6662 sec_6651 dollar_figure dollar_figure year year john c and sharon l mcsween docket no penalty year deficiency sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number the issue for determination after concessions is whether petitioners are entitled to charitable_contribution_deduction sec_2the mcsweens are considered a single petitioner having filed joint returns having received a single notice_of_deficiency and having filed a single petition with this court 3unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar with respect to conservation easements petitioners granted to the greenlands reserve greenlands background the following facts are based upon the parties’ pleadings affidavits and exhibits in support of and in opposition to the motion for partial summary_judgment they are stated solely for the purpose of deciding the motion and not as findings_of_fact in this case see fed r civ p a at the time petitioners filed their petitions they resided in colorado the facts of all petitioners’ cases though not identical are substantially_similar on or about date each petitioner acquired a parcel or parcels of land in teller county colorado from sixty seven llc sixty seven petitioners held their parcels in fee simple on or about date each petitioner conveyed a conservation_easement to greenlands a charitable nonprofit colorado corporation which qualifies as a tax-exempt nonprofit organization under sec_501 and sec_170 4respondent did not address whether petitioners are liable for the accuracy-related_penalties under sec_6662 and whether petitioner carpenter and the mcsweens are liable for the addition_to_tax under sec_6651 in his motion for partial summary_judgment therefore we do not address these issues in this opinion 5the mcsweens owned two parcels of land in teller county they conveyed a conservation_easement over the first parcel of land on or about date and conveyed a conservation_easement over the second parcel on or about date petitioner carpenter claimed a dollar_figure charitable_contribution_deduction on her federal_income_tax return petitioner van wyhe claimed a dollar_figure charitable_contribution_deduction on his federal_income_tax return a dollar_figure charitable_contribution_deduction carryover on his federal_income_tax return and a dollar_figure charitable_contribution_deduction carryover on his federal_income_tax return the mcsweens claimed a dollar_figure charitable_contribution_deduction on their joint federal_income_tax return a dollar_figure charitable_contribution_deduction on their joint federal_income_tax return a dollar_figure charitable_contribution_deduction carryover on their joint federal_income_tax return and a dollar_figure charitable_contribution_deduction carryover on their joint federal_income_tax return all of the federal_income_tax returns were timely filed all of the conservation_easement deeds were virtually identical and contained the following provision for extinguishment of the easement extinguishment - if circumstances arise in the future such that render the purpose of this conservation_easement impossible to accomplish this conservation_easement can be terminated or extinguished whether in whole or in part by judicial proceedings or by mutual written_agreement of both parties provided no other parties will be impacted and no laws or regulations are violated by such termination emphasis added a notice_of_deficiency was mailed to each petitioner disallowing petitioners’ charitable_contribution deductions respondent cited the emphasized language above in determining that petitioners had not met the sec_1_170a-14 income_tax regs requirement that their conservation easements be granted in perpetuity each petitioner timely filed a petition with this court i introduction discussion we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in pertinent part rule d provides when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine issue for trial respondent has moved for partial summary_judgment and bears the burden of proving there is no genuine issue of material fact as to whether petitioners’ contributions of the conservation easements were exclusively for conservation purposes and so we infer facts in the manner most favorable to petitioners see eg 134_tc_13 citing 85_tc_812 ii qualified_conservation_contribution a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution is a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of property consisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs respondent concedes that there was a contribution of a qualified_real_property_interest and that at the time of the contributions greenlands was a qualified_organization under sec_170 therefore we focus on the third requirement ie whether petitioners’ contributions of the donated property were exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if it meets the requirements of sec_170 124_tc_258 affd 471_f3d_698 6th cir sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity in order for a conservation_easement to be enforceable in perpetuity the interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation sec_1 170a- g income_tax regs sec_1_170a-14 income_tax regs extinguishment regulation states in pertinent part if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution respondent has filed a motion for partial summary_judgment arguing that petitioners’ conservation easements are not protected in perpetuity because the conservation_easement deeds allow the parties to extinguish the conservation easements by mutual agreement petitioners in response make two arguments first petitioners argue that summary_judgment on this issue is inappropriate because there is a genuine issue of material fact second petitioners argue that the donations created charitable trusts or restricted gifts which implicate the doctrine_of cy pres under cy pres termination of the conservation easements would require a judicial proceeding which would prevent the parties from extinguishing the easements by mutual agreement we take each of petitioners’ arguments in turn a whether summary_judgment is inappropriate because there is a genuine issue of material fact sec_1_170a-14 income_tax regs allows for extinguishment of a conservation_easement if subsequent unexpected changes in the conditions surrounding the property can make impossible or impracticable emphasis added the continued use of the property for conservation purposes on the other hand the conservation_easement deeds allow for extinguishment of the conservation_easement only if circumstances arise in the future that render the purpose of the conservation easements impossible to accomplish emphasis added petitioners argue that the conservation_easement deeds have more stringent provisions on extinguishment than those in the regulations and that we must determine whether conditions existed at the time of grant of the conservation easements that would make it impossible to accomplish the purposes of the easements petitioners are asking us to read the extinguishment regulation in tandem with sec_1_170a-14 income_tax regs sec_1_170a-14 income_tax regs so-remote-as-to- be-negligible standard provides that a deduction shall not be disallowed under sec_170 merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible petitioners argue that the conditions necessary for extinguishment of the conservation easements are not possible or the possibility is so remote as to be negligible and that in either event the likelihood of such conditions’ occurring and thus the likelihood of extinguishment is a material question of fact precluding summary_judgment respondent argues that the so- remote-as-to-be-negligible standard is irrelevant to our inquiry we agree with respondent this court has previously found that the so-remote-as-to-be- negligible standard does not modify the extinguishment regulation in other words the commissioner is not required to make a showing with respect to the likelihood or possibility of extinguishment in determining whether an easement complies with the requirements of the extinguishment regulation see 136_tc_294 the risk addressed by the extinguishment regulation an unexpected change in conditions surrounding the property likely describes a class of events the range of whose probabilities includes if it is not coincident with the range of probabilities of events that are so remote as to be negligible see id pincite however the issue before us is not whether there is a possibility that events could occur which would trigger the conservation easements’ extinguishment provision but whether upon the happening of such events the ability to extinguish the conservation easements through mutual agreement of the parties violates the requirements of the extinguishment regulation sec_1 g income_tax regs suggests that any extinguishment of a conservation_easement be done through judicial proceedings it is petitioners’ inclusion of the right of the parties to extinguish or terminate the conservation easements by mutual written_agreement of both parties that causes the issues before us it is not a question as to the degree of probability of the changed conditions that would justify extinguishment of the restrictions although there is a genuine issue of material fact as to whether circumstances could arise which would make it impossible to accomplish the purposes of the conservation_easement that issue is irrelevant to our inquiry disputes over facts that are not outcome determinative do not preclude the entry of summary_judgment 477_us_242 b whether the donation created a charitable_trust or a restricted gift which implicates the cy pres doctrine requiring a judicial proceeding to extinguish the easement petitioners alternatively argue that the donations of the property created a charitable_trust or a restricted gift which implicates the cy pres doctrine requiring a judicial proceeding to extinguish the easement to determine whether the conservation_easement deeds comply with requirements for the conservation_easement deduction under federal tax law we must look to state law to determine the effect of the deeds state law determines the nature of the property rights and federal_law determines the appropriate tax treatment of those rights estate of lay v commissioner tcmemo_2011_208 specifically we must look to state law to determine how conservation easements may be extinguished pursuant to col rev stat sec conservation easements in gross may in whole or in part be released terminated extinguished or abandoned by merger with the underlying fee interest in the servient land or water rights or in any other manner in which easements may be lawfully terminated released extinguished or abandoned petitioners recognize that conservation easements may be extinguished through many means under colorado state law including by mutual consent of the parties however they argue that their contributions to greenlands each constitute a restricted gift or a charitable_trust as a result the cy pres doctrine applies to those contributions and thus these conservation_easement contributions made to greenlands may be extinguished only by a judicial proceeding and may not be extinguished by mutual consent of the parties petitioners argue that the gifts to greenlands each constitute a charitable_trust we agree with respondent and find that the transfers of property to greenlands did not create charitable trusts no court in the state of colorado has decided whether a donation of a conservation_easement to a charitable_organization constitutes a charitable_trust if the highest court of the state has not spoken on the issue then this court must apply what it finds to be the state law after giving proper regard to relevant rulings of other courts of the state 387_us_456 in determining whether a donation to a hospital constituted a charitable_trust under colorado law the court in george w vallery meml fund inc v saint luke’s cmty found inc in re estate of vallery p 2d colo app opined colorado recognizes that the intent to create a_trust can be inferred from the nature of property transactions the circumstances surrounding the holding and transfer of property the particular documents or language used and the conduct of the parties see matter of estate of daniels p 2d colo however while no particular language must be used to create a_trust or to manifest the necessary intention to create a_trust this inference should not come easily bishop diocese of colorado v 479_us_826 107_sct_102 93_led_52 clear explicit definite unequivocal and unambiguous language or conduct establishing the intent to create a_trust is required bishop diocese of colorado v mote supra goemmer v hartman p 2d colo app thus even though formal or technical words are not necessary see marshall v grauberger p 2d colo app the fact that the document makes no mention of a_trust is significant in determining whether a_trust was intended see denver chapter no order of ahepa v mile hi city chapter no colo p 2d moreover restatement trust sec_3d sec_2 defines a charitable_trust in pertinent part as a fiduciary relationship with respect to property arising from a manifestation of intention to create that relationship we do not find any clear explicit definite unequivocal and unambiguous language in the conservation_easement deeds to create a_trust we also do not find any intention to create a_trust as a result we do not find that petitioners created charitable trusts under colorado law with their conservation_easement deeds next petitioners ask us to determine whether each of their donations to greenlands constitutes a restricted gift under colorado law this is another novel issue of colorado law as no court in the state of colorado has decided whether a donation of a conservation_easement to a charitable_organization constitutes a restricted gift consequently we apply what we find to be the state law after giving proper regard to relevant rulings of other courts of the state of colorado see commissioner v estate of bosch supra pincite we find that petitioners’ transfers to greenlands did constitute restricted gifts restricted gifts are contributions conditioned on the use of a gift in accordance with the donor’s precise directions and limitations schmidt modern tomb raiders nonprofit organizations’ impermissible use of restricted funds colo law petitioners made outright gifts to greenlands with a restriction on the use of the gifts the conservation_easement deeds restricted greenlands’ use of the gift to preserve and protect in perpetuity the conservation values of the property for the benefit of this generation and generations to come moreover at least one commentator has argued that conservation easements eligible for federal charitable_contribution income_tax deductions are also by definition charitable gifts for a specific purpose ie a restricted gift see mclaughlin sec_170 national perpetuity standards for federally_subsidized conservation easements part comparison to state law real prop tr est l j thus we find that each petitioners’ donation of a conservation_easement to greenlands is a restricted gift under colorado law having found that petitioners each made a restricted gift we turn to the issue of whether the doctrine_of cy pres is applicable to these restricted gifts although the doctrine_of cy pres ordinarily applies to charitable trusts at least one colorado court has found no sound reason to require the existence of a formal trust to apply the doctrine see george w vallery meml fund inc v saint luke’s found inc in re estate of vallery supra the court in estate of vallery held that even in the absence of a formal trust the doctrine_of cy pres is available when there is an absolute bequest to a charitable_organization id pincite under the cy pres doctrine equity allows deviation from the terms of a charitable_bequest when the particular purpose of the gift becomes impossible or impracticable to accomplish and the donor manifested a more general intention to devote the property to charitable purposes id see also dunbar v board_of trs of george w clayton college p 2d colo petitioners argue that the doctrine_of cy pres applies to their restricted gifts petitioners further argue that cy pres if property is given in trust to be applied to a particular charitable purpose and it is or becomes impossible or impracticable or illegal to carry out the particular purpose and if the settlor manifested a more general intention to devote the property to charitable purposes the trust will not fail but the court will direct the application of the property to some charitable purpose which falls within the general charitable intention of the settlor dunbar v board_of trs of george w clayton college p 2d colo quoting restatement trust sec_2d sec prevents the parties from agreeing to extinguish the conservation easements in the event it becomes impossible to carry out the purposes of the conservation easements rather it is petitioners’ contention that the cy pres doctrine will require a judicial proceeding in the event the purposes of the conservation easements become impossible to carry out respondent argues that cy pres is inapplicable to the restricted gifts because petitioners did not manifest a more general intention to devote the property to charitable purposes we agree with respondent we are called upon to determine petitioners’ intention in granting the conservation easements specifically we are called upon to determine whether petitioners manifested a more general intent to devote the property to a general charitable purpose beyond the restrictions placed in the conservation_easement deeds neither party has asserted that any provision in the conservation_easement deeds besides the extinguishment clauses is ambiguous and absent ambiguity interpretation of the deeds is a question of law see penning v ferguson in re ferguson trusts p 2d colo app our objective in construing the deeds as with any other contract is to determine the intent of the drafters see id the purpose of the conservation easements as stated in the conservation_easement deeds is to assure that the property will be returned to and retained forever predominantly in a natural scenic and open space condition to preserve and protect in perpetuity the wildlife aesthetic ecological and environmental values and water quality characteristics of the property and to prevent any use of the property that will impair or interfere with the conservation values of the property and to extinguish any and all development rights and allocations and density rights and allocations whether presently existing or arising in the future the conservation_easement deeds also reserve certain rights to petitioners grantor reserves to itself and to its successors and assigns all rights accruing from their ownership of the property including the right to engage in and permit or invite others to engage in all uses of the property that are not expressly prohibited herein and are not inconsistent with the purpose of the conservation_easement we do not find that petitioners intended to donate their property to greenlands with a general charitable purpose the deeds make clear that petitioners wanted to retain all rights over the donated property not specifically granted to greenlands in the conservation_easement deeds should the purpose of the deeds become impossible to fulfill petitioners demonstrated no intention to have the donated property put to some other general charitable use as a result we hold that the cy pres doctrine is inapplicable to petitioners’ restricted gifts having found that the cy pres doctrine is inapplicable to petitioners’ restricted gifts we find that petitioners’ conservation easements may be terminated by a mutual agreement of the parties we must now determine whether the ability to extinguish the easements by mutual agreement of the parties violates the requirements of the extinguishment regulation c whether the parties’ ability to extinguish the conservation easements through mutual consent violates the requirements of the extinguishment regulation we have previously discussed the restrictions required by the extinguishment regulation in 136_tc_294 we declined to rule that a conservation deed must require a judicial proceeding to extinguish an easement for the easement to be perpetual id pincite n we once again decline to create an absolute rule rather we find that the extinguishment regulation provides taxpayers with a guide a safe_harbor by which to create the necessary restrictions to guarantee protection of the conservation_purpose in perpetuity petitioners’ conservation_easement deeds allow for extinguishment of the conservation easements through mutual consent of the parties extinguishment by mutual consent of the parties does not guarantee that the conservation_purpose of the donated property will continue to be protected in perpetuity as at least one commentator has noted the restrictions in a deed are supposed to be perpetual in the first place and the decision to terminate them should not be solely by interested parties with the decision-making process pushed into a court of law the legal tension created by such judicial review will generally tend to create a fair result small federal tax law of conservation easements because petitioners’ easements may be extinguished by mutual consent of the parties the easements fail as a matter of law to comply with the enforceability in perpetuity requirements under sec_1_170a-14 income_tax regs for that reason we find that the easements were not protected in perpetuity and thus were not qualified conservation contributions under sec_170 we shall grant the motion with respect to the easements and deny petitioners’ charitable_contribution deductions in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
